Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“an electroluminescent display device” in claims 1, 8, 13 and 14,
“a display panel” in claims 1, 8,
“pixels” in claims 1, 8, 13 and 14,
“a first memory” in claims 1, 8, 13 and 14,
“a compensation gain calculation circuit” in claim 1, and
“a deterioration modeling graph” in claims 2, 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “specific” in claims 2 and 9 is a relative term which renders each claim indefinite.  The term “specific” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “specific” is purely subjective.

Claims 3 and 4 each recites the limitation “the specific compensation gain period.”  There is insufficient antecedent basis for this limitation in the claims.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “a specific compensation gain period” (claim 2, line 3) and/or “a single specific compensation gain period” (claim 2, line 5).

Claim 10 each recites the limitation “the specific compensation gain period.”  There is insufficient antecedent basis for this limitation in the claims.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “a specific compensation gain period” (claim 9, line 3) and/or “a single specific compensation gain period” (claim 9, line 6).

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2014/0168039 A1).

Regarding claim 1, Kim discloses an electroluminescent display device [e.g., Fig. 3], comprising:
a display panel [e.g., Fig. 3: 100] including a plurality of pixels [e.g., Fig. 3: PC] emitting light according to image data [e.g., Figs. 3, 9, 11: Idata];
a first memory [e.g., Figs. 9, 11: 300] storing a stress accumulation value [e.g., Figs. 9, 11: Adata] corresponding to the image data; and
a compensation gain calculation circuit [e.g., Fig. 9: 3211; Fig. 11: 4211] configured to increase a compensation gain [e.g., Figs. 9, 11: DCG] for compensating for the image data on the basis of the stress accumulation value,
wherein the stress accumulation value in the first memory is reset (e.g., see Paragraphs 88, 104) whenever the compensation gain increases (e.g., see Paragraphs 79-112).

Regarding claim 2, Kim discloses a maximum required capacity of the first memory is determined according to a specific compensation gain period [e.g., Figs. 10, 12: 0 to Ref1, Ref2, Ref3] of a deterioration modeling graph [e.g., Fig. 10: C, D; Fig. 12: E, F, G] showing a relation between the stress accumulation value and the compensation gain, in which there is a single specific compensation gain period (e.g., see Paragraphs 79-112).

Regarding claim 3, Kim discloses the specific compensation gain period is a compensation gain period having a highest slope [e.g., Figs. 10, 12: 0 to Ref1] of the deterioration modeling graph (e.g., see Paragraphs 82-105).

Regarding claim 4, Kim discloses the specific compensation gain period is a first compensation gain period [e.g., Figs. 10, 12: 0 to Ref1] having a first value [e.g., Paragraph 61: 1] as the compensation gain (e.g., see Paragraphs 82-105).

Regarding claim 5, Kim discloses a first threshold stress accumulation value [e.g., Figs. 10, 12: less than Ref1] of the first compensation gain period is greater than a second threshold stress accumulation value [e.g., Figs. 10, 12: greater than Ref1] of a second compensation gain period [e.g., Figs. 10, 12: Ref1 to Ref2] having a second value [e.g., Paragraph 61: more than 1] as the compensation gain, and the second value is greater than the first value (e.g., see Paragraphs 82-105).

Regarding claim 6, Kim discloses a first compensation gain period [e.g., Figs. 10, 12: 0 to Ref1] to which a first compensation gain [e.g., Paragraph 61: 1] is applied and a second compensation gain period [e.g., Figs. 10, 12: Ref1 to Ref2] to which a second compensation gain [e.g., Paragraph 61: more than 1] is applied are preset in the deterioration modeling graph,
the first memory stores stress accumulation values corresponding to the first compensation gain period and the second compensation gain period, and
a first period stress accumulation value corresponding to the first compensation gain period in the first memory is reset before a second period stress accumulation value corresponding to the second compensation gain period is stored in the first memory (e.g., see Paragraphs 88, 104).

Regarding claim 7, Kim discloses the compensation gain calculation circuit derives a threshold stress accumulation value from a current compensation gain corresponding to the stress accumulation value, and increases the current compensation gain when the stress accumulation value increases to exceed the threshold stress accumulation value (e.g., see Paragraphs 61, 82-105).

Regarding claim 8, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Kim discloses the stress accumulation value in the first memory is reset during accumulation of stress values (e.g., see Paragraphs 88, 104).

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claims 1 and 2.

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claim 3.

Regarding claim 11, Kim discloses the stress accumulation value in the first memory is reset when a compensation gain period of the deterioration modeling graph changes during accumulation of stress values (e.g., see Paragraphs 88, 104).

Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 5; furthermore, Kim discloses a first stress accumulation value [e.g., Fig. 5: at Yint] stored in the first memory for a first compensation gain period [e.g., Fig. 5: 0 to Ref1] to which a first compensation gain [e.g., Paragraph 61: 1] is applied is greater than a second stress accumulation value [e.g., Fig. 5: at Yset] stored in the first memory for a second compensation gain period [e.g., Fig. 5: Ref1 to Ref2] to which a second compensation gain [e.g., Paragraph 61: more than 1] is applied, and the second compensation gain is greater than the first compensation gain (e.g., see Paragraphs 56-69).

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claims 1 and 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to electroluminescent display devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
17 June 2022